940 F.2d 664
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Herman L. VAUGHAN, Petitioner-Appellant,v.J.J. CLARK, Warden, United States Parole Commission,Respondents-Appellees.
No. 91-5275.
United States Court of Appeals, Sixth Circuit.
July 22, 1991.

1
Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and FRIEDMAN, District Judge.*

ORDER

2
Herman L. Vaughan appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Vaughan filed his petition in the district court alleging, inter alia, that his "street time" was improperly revoked as a result of parole revocation proceedings.  The district court ordered the Parole Commission to conduct a new parole revocation hearing to make an additional finding.  After the new hearing was conducted and the results were filed with the court, the court dismissed the petition.


4
The Parole Commission revoked parole and forfeited petitioner's "street time" pursuant to 28 C.F.R. Sec. 2.52(c)(2), which provides for automatic forfeiture of "street time" upon conviction of an offense which is punishable by imprisonment.  Generally, review of a decision of the Commission is limited to a determination that a rational basis exists for its decision.  Hackett v. United States Parole Comm'n, 851 F.2d 127, 129 (6th Cir.1987) (per curiam).  Findings of fact made by the Commission are insulated from judicial review.  Farkas v. United States, 744 F.2d 37, 38-39 (6th Cir.1984).


5
Upon consideration, we conclude that the petition was properly dismissed.  First, the Commission's determination that petitioner was convicted of an offense punishable by imprisonment is not subject to review insofar as the finding can be considered a finding of fact.  Further, the Commission's decision has a rational basis insofar as it can be considered a conclusion of law.


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Bernard A. Friedman, U.S. District Judge for the Eastern District of Michigan, sitting by designation